  Case: 4:20-cv-01734-NAB Doc. #: 7 Filed: 03/19/21 Page: 1 of 11 PageID #: 21




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                      )
                                                 )
        Plaintiff,                               )
                                                 )
      v.                                         )          No. 4:20CV1734 NAB
                                                 )
CO1, et al.,                                     )
                                                 )
        Defendants.                              )

                         OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon review of a civil complaint filed by Missouri State

prisoner Joseph Michael Devon Engel, registration number 1069055. For the reasons explained

below, the Court will allow plaintiff to proceed in forma pauperis in this action, and will assess

an initial partial filing fee of $5.42. Additionally, the Court will dismiss the complaint pursuant

to 28 U.S.C. § 1915(e)(2)(B).

                                     28 U.S.C. § 1915(b)(1)

       At the time he filed the complaint, plaintiff neither paid the filing fee nor filed a motion

for leave to proceed in forma pauperis. However, in the complaint, he writes: “Application to

Proceed in District Court without Prepaying Fees or Costs,” and avers he earns only $5.00 per

month. Additionally, after filing the complaint, plaintiff filed a certified copy of his inmate

account statement. It is therefore apparent that plaintiff is requesting leave to proceed in forma

pauperis because he lacks sufficient means to pay the filing fee for this action. Having

considered plaintiff’s statements, the Court has determined to allow him to proceed in forma

pauperis.

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his
  Case: 4:20-cv-01734-NAB Doc. #: 7 Filed: 03/19/21 Page: 2 of 11 PageID #: 22




prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10, until the filing fee is fully paid. Id. In this case, plaintiff’s certified inmate account

statement shows average monthly deposits of $27.10, and an average monthly balance of $8.77.

Accordingly, the Court will assess an initial partial filing fee of $5.42, which is twenty percent of

his average monthly balance.

                                         Legal Standard

       According to 28 U.S.C. § 1915(e)(2)(B), this Court shall dismiss a complaint at any time

if, inter alia, it is frivolous or malicious, or fails to state a claim upon which relief may be

granted. 28 U.S.C. § 1915(e)(2). An action is frivolous if it “lacks an arguable basis in either law

or fact.” Neitzke v. Williams, 490 U.S. 319, 328 (1989). An action is malicious when it is

undertaken for the purpose of harassing or disparaging the named defendants rather than

vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987),

aff’d 826 F.2d 1061 (4th Cir. 1987). An action can also be considered malicious if it is part of a

longstanding pattern of abusive and repetitious lawsuits, or contains disrespectful or abusive

language. In re Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam). See Cochran v. Morris,

73 F.3d 1310, 1316 (4th Cir. 1996) (when determining whether an action is malicious, the Court


                                                 2
  Case: 4:20-cv-01734-NAB Doc. #: 7 Filed: 03/19/21 Page: 3 of 11 PageID #: 23




need not consider only the complaint before it, but may consider the plaintiff’s other litigious

conduct).

       An action fails to state a claim upon which relief may be granted if it does not plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when the plaintiff “pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw upon judicial experience and common sense. Id. at 679. The court must assume the

veracity of well-pleaded facts, but need not accept as true “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550

U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                                 3
  Case: 4:20-cv-01734-NAB Doc. #: 7 Filed: 03/19/21 Page: 4 of 11 PageID #: 24




                                          The Complaint

       In the complaint, plaintiff indicates he is a civilly committed detainee. However, review

of publicly-available Missouri Department of Corrections (“MDOC”) records shows he is

actually a convicted and sentenced state prisoner. Plaintiff filed the complaint pursuant to 42

U.S.C. § 1983. He identifies the defendants in lists that appear on different pages of the

complaint. It is clear plaintiff intends to sue the MDOC, the Eastern Reception, Diagnostic and

Correctional Center (“ERDCC”), and numerous State officials. It is also clear plaintiff intends to

sue Corizon, and numerous employees thereof. Plaintiff identifies most of the individual

defendants using generic titles such as “CO1,” “Sg,” “Major,” Captain,” “FUM,” “Lt,” “Corizon

Doctor,” “Corizon RN,” and “Corizon Med Tecs.” Plaintiff also identifies defendants with titles

such as “Govener,” “Lt Govener,” “Attorney General,” and “Assistant Attorney General.”

Plaintiff either does not indicate the capacity in which he sues the individual defendants, or states

he sues them in an official capacity. Therefore, the Court interprets the complaint as asserting

only official-capacity claims. See Egerdahl v. Hibbing Community College, 72 F.3d 615, 619

(8th Cir. 1995) (Where a “complaint is silent about the capacity in which [plaintiff] is suing

defendant, [a district court must] interpret the complaint as including only official-capacity

claims.”).

       In setting forth his statement of claim, plaintiff describes suffering gastrointestinal

symptoms, and writes: “Medical or DOC ERDCC refuses to help me or treat me I’m a sourvin

citizn [sic] of Alaska I’m suing all 44 Departments separately for amount shown they pay filing

fees and my lawyer fees of 20%.” Plaintiff also alleges he was given medications that caused

side effects. He lists the names of 12 medications, and writes: “I am suing all 12 medica[ti]ons

                                                 4
  Case: 4:20-cv-01734-NAB Doc. #: 7 Filed: 03/19/21 Page: 5 of 11 PageID #: 25




for amount shown.” Next to the name of each medication, plaintiff indicates dollar amounts

ranging from “100,000 Trillion Dollars” to “600,000,000 Trillion.” Nowhere in the complaint

does plaintiff allege that anyone was aware plaintiff required medical care, and denied such care.

       Next, plaintiff describes an incident that occurred in front of a PNC Bank on an

unspecified date. Plaintiff alleges one “Officer Locke” checked his blood sugar, and let him go.

Plaintiff writes: “I’m sourvin citizn [sic] this is how I was treated I am suing each Dept for

amount shown plus profits & shares & stocks I put down too.”

       In setting forth his prayer for relief, plaintiff lists the defendants and requests a separate

amount of monetary relief from each one. Those amounts span 100 billion dollars to “10,000

Trillion” dollars. Plaintiff devotes much of the complaint to describing other forms of relief he

seeks, including bit coin, stocks in numerous banks and companies, and “av[ail]able property &

commercial & residential if its worth it good property.”

       The complaint is one of more than one hundred and thirty (130) similar complaints

plaintiff has filed in this Court since September of 2020, alleging that his civil rights have been

violated by the MDOC and Corizon, and defendants identified by many of the same generic titles

that appear in the instant complaint. The nature of those complaints is roughly the same as the

instant complaint. To date, the complaints that have been reviewed pursuant to 28 U.S.C. §

1915(e)(2) have been dismissed for reasons articulated therein, or because plaintiff failed to

comply with court orders. As of December 21, 2020, plaintiff is subject to 28 U.S.C. § 1915(g).

                                            Discussion

       While it appears plaintiff believes he is entitled to monetary relief because he was

wrongfully denied medical care, his allegations do not state a plausible Eighth Amendment

                                                 5
    Case: 4:20-cv-01734-NAB Doc. #: 7 Filed: 03/19/21 Page: 6 of 11 PageID #: 26




claim.1 The Eighth Amendment requires that inmates be provided with adequate medical care.

Schaub v. VonWald, 638 F.3d 905, 914 (8th Cir. 2011). To establish that a denial of medical care

rises to the level of an Eighth Amendment violation, an inmate must show that a defendant acted

with deliberate indifference. Id. The test for deliberate indifference consists of two prongs. Id.

First, an inmate must show that he “suffered from an objectively serious medical need,” and

second, that the defendant knew of, and deliberately disregarded, that need. Id. In this case,

plaintiff alleges no facts tending to show that any defendant knew of, and deliberately

disregarded, a serious medical need. Instead, he offers only a “[t]hreadbare recital” of some

elements of a cause of action, supported by his own conclusory statements, which is insufficient

to state a plausible claim for relief. Iqbal, 550 U.S. at 678; see also Torti v. Hoag, 868 F.3d 666,

671 (8th Cir. 2017) (“Courts are not bound to accept as true a legal conclusion couched as a

factual allegation, and factual allegations must be enough to raise a right to relief above the

speculative level”). Even pro se plaintiffs are required to allege facts in support of their claims,

and the Court will not assume facts that are not alleged. See Stone, 364 F.3d at 914-15.

        Additionally, in setting forth his claim, the only defendants plaintiff identifies with any

specificity are the MDOC and the ERDCC. Such a suit is effectively a suit against the State of

Missouri. “Section 1983 provides for an action against a ‘person’ for a violation, under color of

law, of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008). However,




1
  Plaintiff also appears to believe his constitutional rights were violated on an unspecified date outside of
State custody, when “Officer Locke” checked his blood sugar outside a PNC Bank. However, plaintiff
neither describes a valid theory of recovery, nor alleges facts from which the Court can discern a plausible
claim against Officer Locke or any other person or entity.


                                                     6
  Case: 4:20-cv-01734-NAB Doc. #: 7 Filed: 03/19/21 Page: 7 of 11 PageID #: 27




the State of Missouri and its agencies and instrumentalities are not “persons” within the meaning

of § 1983. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989), Alsbrook v. City of

Maumelle, 184 F.3d 999, 1010 (8th Cir. 1999). Such claims would also be barred by the doctrine

of sovereign immunity. “The Eleventh Amendment protects States and their arms and

instrumentalities from suit in federal court.” Webb v. City of Maplewood, 889 F.3d 483, 485 (8th

Cir. 2018). See also Egerdahl, 72 F.3d at 618-19 (“Generally, in the absence of consent a suit in

which the State or one of its agencies or departments is named as the defendant is proscribed by

the Eleventh Amendment”). The Eleventh Amendment bars suit against a state or its agencies for

any kind of relief, not merely monetary damages. Monroe v. Arkansas State Univ., 495 F.3d 591,

594 (8th Cir. 2007) (stating that district court erred in allowing the plaintiff to proceed against

state university for injunctive relief, and remanding matter to district court for dismissal).

       There are two “well-established exceptions” to Eleventh Amendment immunity. Barnes

v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). The first exception exists “where Congress

has statutorily abrogated such immunity by ‘clear and unmistakable language.’” Id. The second

exception exists where a State waives its immunity, but “only where stated by the most express

language or by such overwhelming implications from the text as will leave no room for any other

reasonable construction.” Id. at 65. Neither exception applies in the instant case. The first

exception is inapplicable because the Supreme Court has determined that § 1983 does not

abrogate a state’s Eleventh Amendment immunity from suit in federal court. Will, 491 U.S. at 66.

The second exception is inapplicable because the State of Missouri has not waived its sovereign

immunity in this type of case. See Mo. Rev. Stat. § 537.600 (explaining that sovereign immunity

is in effect and providing exceptions).

                                                  7
  Case: 4:20-cv-01734-NAB Doc. #: 7 Filed: 03/19/21 Page: 8 of 11 PageID #: 28




       Plaintiff can also be understood to seek monetary relief from numerous State officials in

their official capacities. However, the Eleventh Amendment bars such claims. See Andrus ex rel.

Andrus v. Arkansas, 197 F.3d 953, 955 (8th Cir. 1999). Even if plaintiff had sued the State

official defendants in an individual capacity, the complaint would fail to state a viable claim

against them. Liability in a § 1983 case “requires a causal link to, and direct responsibility for,

the deprivation of rights.” See Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th Cir. 2006)

(quoting Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990)). To that end, a plaintiff must

allege facts connecting the defendant to the challenged conduct. See Bitzan v. Bartruff, 916 F.3d

716, 717 (8th Cir. 2019). In this case, plaintiff has not alleged these defendants did anything to

violate his constitutional rights. Instead, the only specific information plaintiff provides is the

amount of money he seeks from each defendant. Simply listing a person as a defendant is

insufficient to establish his or her personal responsibility. See Allen v. Purkett, 5 F.3d 1151, 1153

(8th Cir. 1993) (agreeing with district court dismissal of two defendants who were named as

defendants in the complaint, but who had no factual allegations made against them).

       Plaintiff also names Corizon as a defendant in this matter, and can be understood to seek

damages from various Corizon employees in their official capacities. However, the complaint

fails to state a claim against Corizon, or against any Corizon employee in an official capacity,

because it points to no policy, custom, or official action by Corizon that inflicted an actionable

injury. See Johnson v. Hamilton, 452 F.3d 967, 973 (8th Cir. 2006). Even if plaintiff had named

Corizon employees in their individual capacities, the complaint would fail to state a viable claim

against them because plaintiff has not alleged that any individual Corizon employee did or failed

to do something that caused a violation of his constitutional rights. See Mayorga, 442 F.3d at

                                                 8
  Case: 4:20-cv-01734-NAB Doc. #: 7 Filed: 03/19/21 Page: 9 of 11 PageID #: 29




1132; Bitzan, 916 F.3d at 717. Instead, plaintiff simply lists the individuals using generic titles

and states the amount of money he seeks from him or her, which is insufficient to establish

personal responsibility. See Allen, 5 F.3d at 1153.

       Finally, this action cannot proceed against the individual defendants that are identified

using only generic titles such as “CO1,” “Sg,” “Major,” Captain,” “FUM,” “Lt,” “Corizon

Doctor,” “Corizon RN,” and “Corizon Med Tecs.” An action may proceed against a party whose

name is unknown if the complaint makes sufficiently specific allegations to permit identification

of the party after reasonable discovery. Munz v. Parr, 758 F.2d 1254, 1257 (8th Cir. 1985).

However, the instant complaint contains no such allegations. See Estate of Rosenberg v.

Crandell, 56 F.3d 35, 37 (8th Cir. 1995) (suit naming “various other John Does to be named

when identified” not permissible).

       For all of the foregoing reasons, this action is subject to dismissal because it is frivolous

and/or fails to state a claim upon which relief may be granted. It also appears this action is

subject to dismissal because it is malicious. As noted above, this action is one of over one

hundred and thirty (130) duplicative and meritless actions plaintiff has recently filed in this Court

against the MDOC and its facilities, Corizon, and individuals identified by many of the generic

titles that appear in the instant complaint. Plaintiff submitted the pleadings in bulk, and specified

he intended each set of pleadings to be docketed as an individual civil action. It is therefore

apparent that plaintiff initiated this action as part of a campaign of harassment through repetitive

lawsuits, not with the intent of vindicating a cognizable right. See Tyler, 839 F.2d 1290 (noting

that an action is malicious when it is a part of a longstanding pattern of abusive and repetitious

lawsuits, and also when it contains disrespectful or abusive language); Spencer, 656 F. Supp. at

                                                 9
 Case: 4:20-cv-01734-NAB Doc. #: 7 Filed: 03/19/21 Page: 10 of 11 PageID #: 30




461-63 (an action is malicious when it is undertaken for the purpose of harassing the defendants

rather than vindicating a cognizable right); Cochran, 73 F.3d at 1316 (when determining whether

an action is malicious, the Court need not consider only the complaint before it, but may consider

the plaintiff’s other litigious conduct).

        Having considered the instant complaint and plaintiff’s history of engaging in abusive

litigation practices, the Court concludes it would be futile to direct him to file an amended

complaint in this action. The Court will therefore dismiss this action at this time pursuant to 28

U.S.C. § 1915(e)(2)(B). Plaintiff is cautioned to avoid the practice of filing duplicative and

meritless lawsuits.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff may proceed in forma pauperis in this action.

        IT IS FURTHER ORDERED that plaintiff shall pay an initial filing fee of $5.42 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

“Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.




                                                 10
 Case: 4:20-cv-01734-NAB Doc. #: 7 Filed: 03/19/21 Page: 11 of 11 PageID #: 31




       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 19th day of March, 2021.



                                                  HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE




                                               11
